Colt, J.
The findings of the judge in this case are conclusive, jury trial having been waived. Upon the facts reported, the judge was warranted in finding the sale to have been in New York.
It does not appear that there was any legal obligation upon the plaintiff to fill the defendant’s orders at the prices named. But whether there was or not, there is no pretence of a sale of specific, articles, or of a specific appropriation of them, until the orders were filed by a delivery in New York.
*310The statute applies only to executed contracts of sale. If made out of the state, then the seller may recover the price here unless he sold with reasonable cause to believe that they were purchased to be resold here in violation of law. The defence was not placed upon this last named ground; and if it had been, there seems to be nothing in the case which would support it. Ely v. Webster, ante, 304. Abberger v. Marrin, ante, 70. Adams v. Coulliard, ante, 167. Kline v. Baker, 99 Mass. 253.

Exceptions overruled.